As filed with the Securities and Exchange Commission on June 9, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-22824 Steben Select Multi-Strategy Fund (Exact name of registrant as specified in charter) 9711 Washingtonian Blvd. Suite 400 Gaithersburg, Maryland 20878 (Address of principal executive offices) (Zip code) Francine J. Rosenberger, Esq. c/o Steben & Company, Inc. 9711 Washingtonian Blvd. Suite 400 Gaithersburg, Maryland 20878 (Name and address of agent for service) (240) 631-7600 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2014 Item 1. Reports to Stockholders. Annual Report for the period ending March 31, 2014 TABLE OF CONTENTS Steben Select Multi-Strategy Fund Page Report of Independent Registered Public Accounting Firm 1 Financial Statements Statement of Assets and Liabilities 2 Statement of Operations 3 Statement of Changes in Net Assets 4 Statement of Cash Flows 5 Notes to Financial Statements 6 - 13 Financial Highlights 14 Approval of Investment Management Agreement (Unaudited) 15 - 17 Trustee and Officer Information (Unaudited) 18 - 20 Additional Information (Unaudited) 21 Steben Select Multi-Strategy Master Fund Page Report of Independent Registered Public Accounting Firm 22 Financial Statements Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 25 Statement of Cash Flows 26 Schedule of Investments 27 Portfolio Fund Strategies (Unaudited) 28 Strategy Allocation Breakdown (Unaudited) 29 Notes to Financial Statements 30 - 41 Financial Highlights 42 Approval of Investment Management Agreement (Unaudited) 43 - 45 Trustee and Officer Information (Unaudited) 46 - 48 Additional Information (Unaudited) 49 This report is intended for shareholders of the Funds and may not be used as sales literature unless preceded or accompanied by a current prospectus. A Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Steben Select Multi-Strategy Fund: We have audited the accompanying statement of assets and liabilities of Steben Select Multi-Strategy Fund (the “Fund”) as of March 31, 2014, and the related statements of operations, cash flows, and changes in net assets, and the financial highlights for the period January 2, 2014 (commencement of operations) through March 31, 2014. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of March 31, 2014, by correspondence with the custodian; or other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Steben Select Multi-Strategy Fund as of March31, 2014, the results of its operations and its cash flows, the changes in its net assets, and the financial highlights for the period January 2, 2014 through March 31, 2014, in conformity with U.S.generally accepted accounting principles. /s/ KPMG LLP Columbus, Ohio May 30, 2014 1 Steben Select Multi-Strategy Fund Statement of Assets and Liabilities March 31, 2014 ASSETS Investment in Steben Select Multi-Strategy Master Fund, at fair value (cost $695,000) $ Cash Equivalents (1) Dividends receivable 1 Total Assets LIABILITIES Accrued operating services fee payable Accrued servicing fee payable Total Liabilities NET ASSETS $ Shares outstanding ($0.01 par value; unlimited shares authorized) Net asset value per share (net assets/shares outstanding) $ COMPONENTS OF NET ASSETS Paid in capital $ Accumulated net investment loss ) Net unrealized appreciation on investments Net Assets $ (1) Fidelity Institutional Money Market Portfolio - Class I. See accompanying notes to financial statements 2 Steben Select Multi-Strategy Fund Statement of Operations For the Period January 2, 2014 (Commencement of Operations) through March 31, 2014 INVESTMENT INCOME Dividend income $ 3 EXPENSES Operating services fee (Note 5) Servicing fee (Note 5) Total Expenses Net Investment Loss ) NET UNREALIZED GAIN ON INVESTMENTS Change in unrealized appreciation/depreciation on investment in Steben Select Multi-Strategy Master Fund Net Increase in Net Assets from Operations $ See accompanying notes to financial statements 3 Steben Select Multi-Strategy Fund Statement of Changes in Net Assets For the Period January 2, 2014 (Commencement of Operations) through March 31, 2014 FROM OPERATIONS Net investment loss $ ) Change in unrealized appreciation/depreciation on investment in Steben Select Multi-Strategy Master Fund Net Increase in Net Assets from Operations FROM CAPITAL TRANSACTIONS Proceeds from sales of shares Total Increase in Net Assets NET ASSETS Beginning of period End of period $ Accumulated Net Investment Loss $ ) SHARE TRANSACTIONS Shares sold See accompanying notes to financial statements 4 Steben Select Multi-Strategy Fund Statement of Cash Flows For the Period January 2, 2014 (Commencement of Operations) through March 31, 2014 CASH FLOWS FROM OPERATING ACTIVITIES Net increase in net assets resulting from operations $ Adjustments to reconcile net increase in net assets resulting from operations to net cash used in operating activities: Purchases of investment in Steben Select Multi-Strategy Master Fund ) Change in unrealized appreciation/depreciation on investment in Steben Select Multi-Strategy Master Fund ) Net realized loss on investments - Changes in operating assets and liabilities: Dividends receivable (1 ) Accrued operating services fee payable Accrued servicing fee payable Net Cash Used in Operating Activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sales of shares Net Change in Cash and Cash Equivalents ) CASH AND CASH EQUIVALENTS Beginning of period End of period $ See accompanying notes to financial statements 5 Steben Select Multi-Strategy Fund Notes to Financial Statements March 31, 2014 (1) ORGANIZATION Steben Select Multi-Strategy Fund (the “Fund”) is a newly-formed Delaware statutory trust registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a non-diversified closed-end management investment company and serves as a feeder fund in a master-feeder structure. The Fund has authorized unlimited common shares of beneficial interest (“Shares”), which may be issued in more than one class or series. The Fund’s objective is to seek capital appreciation with low long-term correlation to traditional public equity and fixed income markets. The Fund is a feeder fund that will invest substantially all of its investable assets in the Steben Select Multi-Strategy Master Fund, a Delaware statutory trust (the “Master Fund”). The Fund seeks to achieve its investment objective, through the Master Fund, principally by allocating its assets, directly or indirectly, among investment partnerships, managed funds, securities, swaps and other assets held in segregated accounts and other investment funds, which may include investment funds commonly referred to as hedge funds. The Board of Trustees (the “Board” and each member a “Trustee”) is authorized to engage an investment adviser and it has selected Steben & Company, Inc. (the “Investment Manager”), to manage the Fund’s portfolio and operations, pursuant to an investment management agreement (the “Investment Management Agreement”). The Investment Manager is a Maryland corporation that is registered as an investment adviser under the Investment Advisers Act of 1940, as amended, and is registered with the Commodity Futures Trading Commission (the “CFTC”) as a commodity pool operator and a swap firm, and is a member of the National Futures Association as well as with the Securities and Exchange Commission (the “SEC”) as a broker-dealer. Under the Investment Management Agreement, the Investment Manager is responsible for developing, implementing and supervising the Fund’s investment program subject to the supervision of the Board. The financial statements of the Master Fund are included elsewhere in this report and should be read in conjunction with the Fund’s financial statements. Shares will be sold only to persons who are “accredited investors,” as defined in Regulation D under the Securities Act of 1933, as amended, with an initial minimum investment of $25,000. Additional investments in the Fund must be made in a minimum amount of $5,000. The Fund from time to time may offer to repurchase Shares pursuant to written tenders by the shareholders. These repurchases are made at such times and on such terms as may be determined by the Board in its sole discretion. Any shareholder that tenders Shares to the Fund in a repurchase offer that has a valuation date within the first three quarters following the original issue date of the Shares will be subject to an early withdrawal fee at a rate of 2% of the aggregate net asset value of the shareholder’s Shares repurchased by the Fund. Under the Fund’s organizational documents, the Fund’s Trustees and officers are indemnified against certain liabilities arising out of the performance of their duties to the Fund. In the normal course of business, the Fund enters into contracts with service providers, which also provide for indemnifications by the Fund. The Fund’s maximum exposure under these 6 Steben Select Multi-Strategy Fund Notes to Financial Statements (continued) March 31, 2014 arrangements is unknown, as this would involve any future potential claims that may be made against the Fund. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND PRACTICES (a) BASIS OF ACCOUNTING The accounting and reporting policies of the Fund conform with U.S. generally accepted accounting principles (“U.S. GAAP”). The Fund is an investment company and follows accounting and reporting guidance under Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 946, “Financial Services-Investment Companies”. (b) VALUATION Share Valuation The Fund will calculate its Net Asset Value (“NAV”) as of the close of regular trading on the New York Stock Exchange (ordinarily 4:00 P.M.) on the last business day of each calendar month and such other dates as the Board may determine, including in connection with repurchase of Shares, in accordance with the procedures and policies established by the Board. The NAV of the Fund will equal the value of the total assets of the Fund, less all of its liabilities, including accrued fees and expenses. Investment Valuation The Fund’s investment in the Master Fund represents substantially all of the Fund’s assets.All investments owned are carried at fair value, which is the portion of the net asset value of the Master Fund held by the Fund. The Investment Manager’s Valuation Committee implements the valuation of the Fund’s investment in the Master Fund, including interests in the Portfolio Funds the Master Fund invests, in accordance with written policies and procedures (the “Valuation Procedures”) that the Board of the Fund has approved for purposes of determining the value of securities held by the Master Fund, including the fair value of the Master Fund’s investments in Portfolio Funds. The Investment Manager’s Valuation Committee consists of members of the Board, additional officers of the Fund, and one or more representatives of the Investment Manager. The accounting for and valuation of investments held by the Master Fund is discussed in the notes to the financial statements for the Master Fund, included elsewhere in this report. The Fund has not maintained any positions in derivative instruments or directly engaged in hedging activities. (c) CASH EQUIVALENTS The Fund considers all unpledged temporary cash investments of sufficient credit quality with a maturity date at the time of purchase of three months or less to be cash equivalents. The Fund considers U.S. regulated money market funds to be cash equivalents. 7 Steben Select Multi-Strategy Fund Notes to Financial Statements (continued) March 31, 2014 (d) SECURITY TRANSACTIONS AND INVESTMENT INCOME RECOGNITION Purchases and sales of securities in the Fund are recorded on a trade-date basis. For investments in securities interest income is recorded on the accrual basis and dividends are recorded on the ex-dividend date. Realized and unrealized gains and losses are included in the determination of income as allocated from the Master Fund based upon the Fund’s ownership interest. Realized gains or losses on the disposition of investments are accounted for based on the specific identification method. (e) FEDERAL INCOME TAXES The Fund intends to continue to qualify as a Regulated Investment Company (“RIC”) by complying with the provisions available to certain investment companies, as defined in Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”) and to make distributions from net investment income and from net realized capital gains sufficient to relieve it from all, or substantially all, federal income and excise taxes. The Fund has a tax year end of October 31st. The Fund’s initial tax year end will be October 31, 2014. Tax components will be disclosed as of the tax year end in future reports. (f) USE OF ESTIMATES The preparation of the financial statements in accordance with U.S. GAAP requires management to make estimates and assumptions relating to the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period. Actual results could differ from those estimates and such differences may be significant. (g) ORGANIZATION AND OFFERING COSTS Organizational expenses consist primarily of costs to establish the Fund and enable it to legally conduct business. Under an operating services agreement (the “Operating Services Agreement”), the Investment Manager shall pay all expenses incurred by the Fund in connection with the organization and offering of Shares of the Fund. These expenses may not be recouped by the Investment Manager. (h) FUND EXPENSES Pursuant to the Operating Services Agreement with the Fund, the Investment Manager has contractually agreed to pay all of the Fund’s ordinary operating expenses so long as Steben & Company, Inc. remains the Investment Manager, including the Fund’s organizational and offering expenses but not the following Fund expenses: the Management Fee, the Distribution and Servicing Fees, borrowing costs, interest expenses, brokerage commissions and other transaction and investment-related costs, portfolio fund and portfolio fund manager fees and expenses, taxes and governmental fees, acquired fund fees and expenses, shareholder servicing fees, litigation and indemnification expenses, judgments and other extraordinary expenses not incurred in the ordinary course of the Fund’s business. The Operating Services Agreement may be terminated at any time by the Board or upon 60 days written notice by the Fund or the Investment Manager. See Note 5 – Related Party Transactions. 8 Steben Select Multi-Strategy Fund Notes to Financial Statements (continued) March 31, 2014 U.S. Bancorp Fund Services, LLC provides accounting, administrative and transfer agency services to the Fund. U.S. Bank, N.A. provides custodian services to the Fund. (i) SHAREHOLDER ACCOUNTS Issuance of Shares All purchases accepted by the Fund are accepted at the end of the month, and the NAV of Shares is determined as of the close of business on the last day of that month. Purchases accepted by the Fund become effective as of the opening of business on the first calendar day of the month based on the previous month-end NAV of the Fund Shares. Prior to the end of each month, the Fund receives Shareholder contributions with an effective subscription date of the first day of the following month. The Fund, in turn, makes contributions to the Master Fund, which has effective subscription dates of the first day of the following month.These amounts are reported as "Subscriptions received in advance" and "Investments made in advance", respectively. Repurchase of Shares No Shareholder will have the right to require the Fund to redeem his, her or its Shares (or any portion thereof). The Fund from time to time may offer to repurchase Shares pursuant to written tenders by the Shareholders. These repurchases are made at such times and on such terms as may be determined by the Board from time to time in its sole discretion.With respect to any future repurchase offer, Shareholders tendering Shares for repurchase must do so by a date specified in the notice describing the terms of the repurchase offer, which will generally be approximately 75 days prior to the date that the Shares to be repurchased are valued by the Fund (the “Valuation Date”). The Fund may elect to repurchase less than the full amount that a Shareholder requests to be repurchased. If a repurchase offer is oversubscribed by Shareholders who tender Shares, the Fund may repurchase a pro rata portion of the Shares tendered by each Shareholder, extend the repurchase offer, or take any other action with respect to the repurchase offer permitted by applicable law. In addition, the Fund has the right to repurchase Shares of Shareholders if the Fund determines that the repurchase is in the best interest of the Fund or upon the occurrence of certain events specified in the Fund’s Declaration of Trust. (j) DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS Dividends will generally be paid at least annually on the Fund’s Shares in amounts representing substantially all of the net investment income, if any, earned each year. Payments will vary in amount, depending on investment income received and expenses of operation. It is likely that many of the Portfolio Funds in whose securities the Master Fund invests will not pay any dividends, and this, together with the Fund’s expenses, means that there can be no assurance the Fund will have substantial income or pay dividends. It is anticipated that any gains or appreciation in the Fund’s investments will be treated as ordinary income or long term capital gains. Such amounts will generally be distributed at least annually and such distributions would be taxed as ordinary income dividends or long term capital gains to Shareholders that are subject to tax. 9 Steben Select Multi-Strategy Fund Notes to Financial Statements (continued) March 31, 2014 It is anticipated that substantially all of any taxable net capital gain realized on investments will be paid to Shareholders at least annually. The NAV per share (or portion thereof) that a Shareholder owns will be reduced by the amount of the distributions or dividends that the Shareholder actually or constructively receives from that share (or portion thereof). Pursuant to a dividend reinvestment plan established by the Fund (the “Dividend Reinvestment Plan”), each Shareholder will automatically be a participant under the Dividend Reinvestment Plan and have all income distributions, whether dividend distributions and/or capital gains distributions, automatically reinvested in additional Shares. Election not to participate in the Dividend Reinvestment Plan and to receive all income distributions, whether dividend distributions or capital gain distributions, in cash may be made by notice to a Shareholder’s intermediary (who should be directed to inform the Fund). A Shareholder is free to change this election at any time. If, however, a Shareholder requests to change its election within 95 days prior to a distribution, the request will be effective only with respect to distributions after the 95-day period. A Shareholder whose Shares are registered in the name of a nominee (such as an Intermediary) must contact the nominee regarding its status under the Dividend Reinvestment Plan, including whether such nominee will participate on such Shareholder’s behalf as such nominee will be required to make any such election. Generally, for U.S. federal income tax purposes, Shareholders receiving Shares under the Dividend Reinvestment Plan will be treated as having received a distribution equal to the amount payable to them in cash as a distribution had the Shareholder not participated in the Dividend Reinvestment Plan. Shares will be issued pursuant to the dividend reinvestment plan at their NAV determined on the next valuation date following the record date (the last date of a dividend period on which an investor can purchase Shares and still be entitled to receive the dividend). There is no sales load or other charge for reinvestment. A request must be received by the Fund before the record date to be effective for that dividend or capital gain distribution. The Fund may terminate the Dividend Reinvestment Plan at any time upon written notice to the participants in the Dividend Reinvestment Plan. The Fund may amend the Dividend Reinvestment Plan at any time upon 30 day’s written notice to the participants. Any expenses of the Dividend Reinvestment Plan will be borne by the Fund. The Fund made no distributions since the commencement of operations on January 2, 2014 through March 31, 2014. INVESTMENTS The Fund follows fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used in pricing the asset or liability. These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. These inputs are summarized in the three broad levels listed below: 10 Steben Select Multi-Strategy Fund Notes to Financial Statements (continued) March 31, 2014 Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly or investments that can be fully redeemed at the NAV in the “near term”. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available or investments that cannot be fully redeemed at the NAV in the “near term”; these are investments that generally have one or more of the following characteristics: gated redemptions, suspended redemptions, or have lock-up periods greater than quarterly. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. For the period ended March 31, 2014, the Fund’s investments consisted primarily of an investment in the Master Fund.The fair value hierarchy of the Master Fund’s investments is disclosed in the notes to the Master Fund’s financial statements, included elsewhere in this report. The following are the classes of investments grouped by the fair value hierarchy for those investments measured at fair value on a recurring basis at March 31, 2014. Description (Level 1) (Level 2) (Level 3) Total Investment in Steben Select Multi-Strategy Master Fund $
